UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of September 2011 Commission File Number:000-49650 TORM A/S (Translation of registrant's name into English) Tuborg Havnevej 18 DK-2900 Hellerup Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [x]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Set forth herein as Exhibit 99.1 is a copy of Announcement No. 13 - 2011 issued by TORM A/S to The Copenhagen Stock Exchange on August 18, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORM A/S (registrant) Dated: September 13, 2011 By: /s/ Jacob Meldgaard Name: Jacob Meldgaard Title:Chief Executive Officer Exhibit 99.1 Second quarter report 2011 TORM recognised a loss before tax as expected of USD 69 million in the first half of 2011. "Q2 2011 had temporary rate spikes and TORM has during Q2 2011 improved its medium term debt structure and liquidity position and continued to deliver freight rates above benchmarks. However, the near-term outlook is affected by the renewed uncertainty on the global economy and freight markets," says CEO Jacob Meldgaard. · EBITDA for the second quarter of 2011 was USD 30 million, compared to USD 24 million in the second quarter of 2010. Gains from vessel sales in the second quarter of 2011 were USD 7 million compared to no gains for the same period in 2010. The result before tax was a loss of USD 24 million, which is in line with the second quarter of 2010. For the first half of 2011, a loss before tax of USD 69 million was recognised, compared to a loss of USD 22 million in the first half of 2010. · The product tanker market experienced a temporary surge in demand in the western hemisphere in the second quarter of 2011 as most western arbitrage opportunities were open in April and May. However, the continued oversupply of tonnage and the adverse effects from Japan and Libya as well as the release of strategic petroleum reserves have postponed the market recovery. · The bulk market was in the second quarter of 2011 influenced by the Japanese earthquake as the Japanese industry remained in distress and caused disruption to the global production. Continued tonnage inflow and dedicated Japanese vessels entering the market put the bulk freight market under pressure. · As announced on 28 June 2011, TORM has agreed to an amendment of a revolving credit facility agreement of USD 900 million that matures in 2013 with a bullet payment of USD 630 million. The agreement extends the facility to 2015 where it matures with a bullet payment of USD 480 million. TORM will, as a part of the agreement, secure that the cash equity injection of USD 100 million, as announced on 14 April 2011, will be completed by mid-December 2011 at the latest. The exact timing of the equity issue will depend on the current unrest on the global capital markets. · Two MR newbuildings with delivery in 2012 have been deferred until the second quarter of 2013 and the second quarter of 2014. In the second quarter of 2011, TORM sold an older product tanker, Potrero, while the product tankers TORM Marie and TORM Margrethe were sold in sale and leaseback agreements with purchase options. · Net interest-bearing debt was down in the second quarter of 2011 to USD 1,824 million from USD 1,853 million as at 31 March 2011. · Undrawn credit facilities and cash constituted USD 288 million at the end of the second quarter of 2011. Outstanding CAPEX relating to the order book amounted to USD 167 million. · Equity amounted to USD 1,037 million as at 30 June 2011, equivalent to USD 14.9 per share, excluding treasury shares, giving TORM an equity ratio of 32%. · By 30 June 2011, TORM had covered 18% of the remaining tanker earning days in 2011 at USD/day 14,659 and 75% of the remaining bulk earning days at USD/day 15,742. · TORM previously announced a forecasted loss before tax for 2011 of USD 100-125 million. The expectations for the full year of 2011 are characterised by great uncertainty due to the global economy, the volatility in the freight rates and TORM's open earning days in the product tanker segment. A change of USD/day of 1,000 in freight rates will currently impact the profit before tax by app. USD 15 million. TORM continues to expect improving medium and long-term supply and demand fundamentals for the product tanker market. If, though, the market conditions and freight rates remain unchanged for the rest of the year compared to now, this will impact the forecast negatively by app. USD 50 million. Therefore, the forecast for the full year of 2011 is now a loss before tax of USD 100-175 million. Announcement no.13 / 18 August 2011 Second quarter report 2011 1 of 20 Teleconference Contact TORM A/S TORM will be holding a teleconference for financial analysts and investors at 15:00 Danish time today. Please call 10 minutes before the conference is due to start on +45 3271 4607 (from Europe) or +1 (from the USA). The presentation documents can be downloaded from TORM's website. Tuborg Havnevej 18 DK-2900 Hellerup, Denmark Tel.: +45 39 17 92 00 / Fax: +45 39 17 93 93 www.torm.com Jacob Meldgaard, CEO, tel.: +45 39 17 92 00 Roland M. Andersen, CFO, tel.: +45 39 17 92 00 Key figures Q1-Q2 Q1-Q2 Million USD Q2 2011 Q2 2010 Income statement Revenue Time charter equivalent earnings (TCE) Gross profit EBITDA Operating profit (EBIT) -7.0 -10.8 -39.5 -79.6 Profit/(loss) before tax -23.7 -24.4 -68.6 -21.8 -136.2 Net profit/(loss) -24.3 -24.1 -69.6 -21.8 -135.3 Balance sheet Total assets Equity Total liabilities Invested capital Net interest bearing debt Cash flow From operating activities -30.2 -0.2 -41.3 -0.6 From investing activities -68.3 -27.2 -186.9 Thereof investment in tangible fixed assets -34.4 -69.6 -102.4 -93.2 -253.9 From financing activities -25.4 -25.0 Total net cash flow -65.2 -0.7 -1.9 Key financial figures Gross margins: TCE % Gross profit % EBITDA % Operating profit -2.1
